CROCKETT, Justice
(concurring separately) :
I concur in the affirmance of the judgment and in the main opinion. Additionally, there is another important proposition which should be mentioned, and which supports the judgment. Part of the lapse of time was due to defendant’s own request (through his counsel) for a continuance. The rule is that one who invokes the 90-day limitation statute cannot count delays granted at his own request or caused by his own conduct as part of the 90 days. See State v. Bonny, 25 Utah 2d 117, 477 P.2d 147; State v. Bowman, 105 Ariz. 307, 464 P.2d 330; State v. Powell, 215 Kan. 624, 527 P.2d 1063.
HENRIOD, C. J., concurs in the views expressed in the concurring opinion of CROCKETT, J.